United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.C., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, FEDERAL CORRECTION
INSTITUTE, Jessup, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-82
Issued: October 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 13, 2010 appellant, through her attorney, filed a timely appeal of the
September 8, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has established that she is entitled to a schedule award for
an employment-related impairment to her left upper extremity.
On appeal appellant, through counsel, contends that OWCP’s decision is contrary to fact
and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 7, 2004 appellant, then a 49-year-old correctional officer, filed a traumatic
injury claim alleging that, on January 6, 2004, while climbing out of a tractor/trailer after
inspecting its contents, she lost her balance and when she grabbed the side of the trailer with her
left hand she sustained an injury to her left shoulder. By decision dated May 10, 2004, OWCP
accepted her claim for left shoulder impingement syndrome. It later accepted appellant’s claim
for aggravation of cervical spondylosis without myelopathy and authorized surgery. OWCP paid
compensation and medical benefits.
On April 5, 2008 appellant filed a claim for a schedule award.2 OWCP forwarded her file
to its medical adviser for an impairment rating. By note dated April 22, 2008, OWCP’s medical
adviser determined a current medical report was necessary and a date of maximum medical
improvement. OWCP requested, by letter dated April 24, 2008, that appellant’s treating
physician provide an impairment rating.3
In a May 1, 2008 report, Dr. Keith A. Kirby, a Board-certified physiatrist with a
subspecialty in pain medicine, indicated that appellant had a permanent disability rating of 29
percent utilizing the American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed. 2001). He noted that she fell into a Cervical Diagnosis-Related Estimate
(DRE) Category 15 per Table 15.5 on page 392 of the A.M.A., Guides. Dr. Kirby allotted 28
percent impairment plus 1 percent additional impairment for appellant’s fusion at second level.
OWCP forwarded Dr. Kirby’s report to its medical adviser, who noted that whole person
ratings and diagnosis-based estimates are not recognized by it. OWCP’s medical adviser copied
the appropriate pages of the A.M.A., Guides, for Dr. Kirby to review. OWCP referred these
notes to Dr. Kirby on July 24, 2008 and requested a revised report.
A supplemental note from Dr. Kirby was not received by OWCP until January 16, 2009,
in which he simply referred to his previously submitted work status report of May 1, 2008.
Dr. Kirby did not provide any additional impairment ratings.
By letter dated June 17, 2009, OWCP referred appellant to Dr. H. Clark Deriso, a Boardcertified orthopedic surgeon, to resolve a purported conflict between Dr. Kirby and OWCP’s
medical adviser with regards to her impairment rating. It instructed Dr. Deriso to apply the sixth
edition of the A.M.A., Guides. In his July 21, 2009 report, Dr. Deriso stated that, pursuant to the
A.M.A., Guides (6th edition, 2009), appellant qualified for nine percent whole body permanent
impairment due to disc surgery. He further noted that there was no measurable impairment in

2

OWCP had previously sent appellant to a second opinion examination on October 5, 2005 with Dr. Steven
Lancaster, Board certified in orthopedic surgery, to assess any continuing disability. In that report, Dr. Lancaster
noted that appellant had a spinal impairment which is not rated, but noted that “she does have weakness about the
left shoulder in abduction, and as per page 510, table 16-35 in the A.M.A. Guides, would have a 3 percent upper
extremity impairment rating for her loss of abduction strength.”
3

Appellant elected to receive retirement benefits in lieu of workers’ compensation benefits effective
April 17, 2008.

2

regards to her left shoulder since she had an essentially normal examination and there was no
evidence of rotator cuff injury.
By letter to Dr. Deriso dated September 30, 2009, OWCP noted that schedule awards
may not be paid for impairment to the back although such awards could be paid for impairment
of the upper extremities. Therefore it asked Dr. Deriso to calculate if there was any impairment
to appellant’s upper extremities as a result of the job-related neck or upper back injury pursuant
to the sixth edition of the A.M.A., Guides.
In a response dated October 5, 2009, Dr. Deriso stated that appellant had typical cervical
discogenic pain of the upper extremities only, and qualifies for approximately nine percent
impairment due to cervical fusions pursuant to Table 17-2 of the A.M.A., Guides (6th ed.)
OWCP forwarded his report to its medical adviser who noted that Dr. Deriso used Chapter 17 of
the sixth edition of the A.M.A., Guides, a chapter discussing the spine, to indicate that appellant
had nine percent whole person impairment. OWCP’s medical adviser reiterated that OWCP did
not recognize whole person impairment and recognizes only impairments involving the
extremity. Further, he noted that appellant had only subjective complaints in the spine.
Accordingly, OWCP’s medical adviser opined that, without objective findings in the extremities,
there was no impairment, and that appellant had a zero percent impairment in both the right and
left upper extremity.
In a November 20, 2009 letter, OWCP again asked Dr. Deriso for a percentage of
impairment of the upper extremities and an explanation as to how he calculated the impairment.
In a response dated November 23, 2009, Dr. Deriso stated that there was no impairment to
appellant’s upper extremities since she had no abnormalities of the upper extremities.
Accordingly, he indicated that the A.M.A., Guides of the sixth edition did not need to be utilized.
By letter dated February 3, 2010, a new medical adviser had reviewed Dr. Deriso’s report
and stated that the referee had correctly applied the A.M.A., Guides in calculating permanent
impairment as zero percent of the upper extremities as appellant had no abnormalities of the
upper extremities.
By decision dated February 26, 2010, OWCP found that appellant was not entitled to a
schedule award for impairment to the left upper extremity as there were no abnormalities to the
upper extremities.
By letter dated March 10, 2010 appellant, through counsel, requested a telephonic
hearing before OWCP’s hearing representative.
At the hearing held on June 4, 2010, appellant’s counsel argued that OWCP’s medical
adviser should not have just dismissed the report finding 29 percent impairment of the whole
person but rather should have taken the findings on examination and computed them under the
proper edition of the A.M.A., Guides. Appellant also testified about the residuals in her left
shoulder, noting that she still had a nerve burn and received cortisone injections.
Appellant submitted a June 20, 2010 report by Dr. William N. Grant, a Board-certified
internist, who noted that he did not see her in his office but rather evaluated her by telephone and
that he reviewed the records provided by her attorney. Dr. Grant indicated that she had constant
3

pain, paresthesias and weakness in her left shoulder and that her discomfort level is a level six.
He listed appellant’s diagnosis as left shoulder region disc and cervical spondylosis. Dr. Grant
noted that, with repetitive movement, her pain becomes unbearable. He noted that appellant had
a QuickDash score of 72. Under the category physical examination, Dr. Grant noted that there
was a surgical scar to the anterior left base of her neck, as per appellant. He also noted that there
was flexion to 100 degrees which is 3 percent upper extremity impairment, extension to 100
degrees which is a 3 percent upper extremity impairment, internal rotation at 40 percent which is
a 4 percent impairment and external rotation to 40 degrees which is a 4 percent impairment
pursuant to Table 15-34 on page 474 of the A.M.A., Guides (6th ed.). Dr. Grant summarized
appellant’s range of motion in her left shoulder by adding 3 percent plus 3 percent plus 4 percent
plus 4 percent for an upper extremity impairment of 14 percent. He then added findings for
peripheral nerve impairment to the left shoulder. Dr. Grant noted that appellant has a Diagnosed
Condition (CDX) of two as per Table 15-21 on page 441 of the A.M.A., Guides. He found that
Functional History (GMFH) involved a grade 3 modifier because of a QuickDash score of 77 and
pain/symptoms with less than normal activity. Dr. Grant found Physical Examination (GMPE)
equaled a grade 2 modifier as per Table 15-89 on page 408. This resulted in a net adjustment of
one. Dr. Grant found that this resulted in 23 percent impairment. Adding this to the 14 percent
impairment for range of motion, he concluded that appellant has an impairment of 34 percent of
the left upper extremity.
By decision dated September 8, 2010, OWCP’s hearing representative affirmed the
February 26, 2010 OWCP decision.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.5 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.6 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.7

4

20 C.F.R. § 10.404.

5

Linda R. Sherman, 56 ECAB 127 (2004); Daniel C. Goings, 37 ECAB 781 (1986).

6

Ronald R. Kraynak, 53 ECAB 130 (2001).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).

4

FECA does not authorize the payment of schedule awards for the permanent impairment
of the whole person.8 Payment is authorized only for the permanent impairment of specified
members, organs or functions of the body. No schedule award is payable for a member, function
or organ of the body not specified in FECA or in the regulations.9 Because neither FECA nor the
regulations provide for the payment of a schedule award for the permanent loss of use of the
back or spine,10 no claimant is entitled to such an award.11 Amendments to FECA, however,
modified the schedule award provisions to provide for an award for permanent impairment to a
member of the body covered by the schedule regardless of whether the cause of the impairment
originated in a scheduled or nonscheduled member. As the schedule award provisions of FECA
include the extremities, a claimant may be entitled to a schedule award for permanent
impairment to a limb even though the cause of the impairment originated in the spine.12
The sixth edition requires identifying the impairment class for the CDX, which is then
adjusted by grade modifiers based on GMFH, GMPE and clinical studies (GMCS).13 The net
adjustment formula is GMFH-CDX + GMPE-CDX + GMCS-CDX.
If there is disagreement between the physician making the examination for OWCP and
the employee’s physician, it shall appoint a third physician who shall make an examination.14 In
situations when there exists opposing medical reports of virtually equal weight and rationale, and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.15
ANALYSIS
OWCP accepted appellant’s claim for left shoulder impingement syndrome and
aggravation of cervical spondylosis without myelopathy; however, it denied her claim for a
schedule award.
The Board finds that there was no conflict of medical evidence at the time of OWCP’s
referral to Dr. Deriso for an impartial medical opinion. As Dr. Kirby had not properly utilized
the A.M.A., Guides, in rendering his impairment rating, there was no valid impairment rating.
Dr. Kirby, in his May 1, 2008 report, indicated that appellant had 29 percent impairment, noting
that she fell into a Cervical DRE Category 15 per the A.M.A., Guides. OWCP’s medical adviser
8

William Edwin Muir, 27 ECAB 579 (1976); K.P., Docket No. 10-1131 (issued February 18, 2011).

9

Id.

10

FECA itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

11

Timothy J. McGuire, 34 ECAB 189 (1982).

12

Rozella L. Skinner, 37 ECAB 398 (1986).

13

A.M.A., Guides 494-531

14

5 U.S.C. § 8123(a); see also K.M., Docket No. 11-10 (issued August 3, 2011).

15

See K.M., supra note 12; James P. Roberts, 31 ECAB 1010 (1980).

5

concluded Dr. Kirby was actually reporting a whole person impairment which was prohibited.16
Dr. Kirby did not respond to OWCP’s requests to further clarify his report on appellant’s
impairment under FECA.
Therefore, there was no conflict of medical evidence at the time of referral to Dr. Deriso.
The Board finds that, although Dr. Deriso’s reports are not entitled to the special weight afforded
to the opinion of an impartial medical specialist, his report can still be considered to be a second
opinion.17
Dr. Deriso initially found nine percent whole body impairment. However, as FECA does
not allow for schedule awards for impairments to the whole person, OWCP asked Dr. Deriso for
clarification.18 Dr. Deriso later clarified that appellant did not have any impairment to his upper
extremities since she had no objective abnormalities of the upper extremities. Therefore, the
application of the A.M.A., Guides was unnecessary. This was consistent with the first medical
adviser and the second OWCP’s medical adviser concurred in this impairment rating. The Board
finds there is no medical evidence in the record warranting any permanent impairment rating.
Dr. Grant found that appellant had 34 percent impairment of the left upper extremity.
However, his opinion is not entitled to any weight as it does not constitute a well-rationalized
opinion based on detailed findings on physical examination as he evaluated her over the
telephone, and reviewed unspecified medical reports provided by counsel.
Therefore, the Board finds that no physician found that appellant had a ratable
impairment to her upper extremities and OWCP properly denied appellant’s claim for a schedule
award.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she is entitled to a schedule award.

16

See N.D., 59 ECAB 344 (2008); Tania R. Keka, 55 ECAB 354 (2004).

17

R.C., Docket No. 09-2217 (issued September 8, 2010).

18

Id.; see also Nancy Lackner (Jack D. Lackner), 40 ECAB 232 (1988).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 8, 2010 is affirmed.
Issued: October 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

